DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 3-4, 7, 9-10, 12-13, 16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 10, 12, 14 and 19 of U.S. Patent No. 11,200,411 B2 (herein referred as Rizvi). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Regarding claim 1, Rizvi discloses A system, comprising: a processor that executes instructions; a non-transitory computer-readable medium having instructions executable by the processor causing the processor to: generate a set of simulated card images by adding an identifying marking of a card type to a set of semi-randomized card image backgrounds, the set of simulated card images simulating unknown subtypes of the card type (claim 1 – col. 10, lines 1-18); and 
include the set of simulated card images in a training set of images for the card type, the training set for training a computer model to identify the card type with a card image based on the training set of images (claim 1- col. 10, lines 19-22).

Regarding claim 3, claim 3 has been analyzed and rejected as per claim 1 of Rizvi (claim 1 – col. 10, lines 12-13).

Regarding claim 4, claim 4 has been analyzed and rejected as per claim 1 of Rizvi (claim 1 – col. 10, lines 10-11).
Regarding claim 7, claim 7 has been analyzed and rejected as per claim 3 of Rizvi.

Regarding claim 9, claim 9 has been analyzed and rejected as per claim 5 of Rizvi.

Regarding claim 10, claim 10 has been analyzed and rejected as per claim 10 of Rizvi.

Regarding claim 12, claim 12 has been analyzed and rejected as per claim 10 of Rizvi.

Regarding claim 13, claim 13 has been analyzed and rejected as per claim 10 of Rizvi.

Regarding claim 16, claim 16 has been analyzed and rejected as per claim 12 of Rizvi.

Regarding claim 18, claim 18 has been analyzed and rejected as per claim 14 of Rizvi.

Regarding claim 19, claim 19 has been analyzed and rejected as per claim 19 of Rizvi.

3. 	Claims 2, 5-6, 8, 11, 14-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	None of the prior arts as cited teach the subject matter as recited in claims 1, 10 and 19, and these claims would be allowable for the same reasons as applied to parent application 16/654999 as the claims are substantially similar, after all double patenting issues have been resolved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 22, 2022